Citation Nr: 0611511	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-27 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).

Procedural history

The veteran served on active duty from July 1963 to August 
1965.

In August 2002, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The July 2003 
rating decision denied the claim, and the veteran appealed.

The record reflects that the veteran was scheduled for a 
travel board hearing which was to be chaired by the 
undersigned Veterans law Judge at the RO in September 2005.  
Without explanation, the veteran failed to report for the 
hearing, and he has not since requested another hearing.

Issues not on appeal

In an October 2003 rating decision, the RO granted service 
connection for tinnitus and hearing loss.  To the Board's 
knowledge, the veteran did not file a notice of disagreement 
with respect to the October 2003 decision.  See Archbold v. 
Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
the appellate review is completed by the claimant's filing of 
a substantive appeal after a statement of the case issued by 
VA].




FINDINGS OF FACT

1.  There is no diagnosis of PTSD of record.

2.  The veteran did not engage in combat with an enemy.

3.  The veteran has not identified any stressors.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
post-traumatic stress disorder are not met.  38 U.S.C.A. §  
1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for post-
traumatic stress disorder.  He contends that job stress and 
exposure to noise on board an aircraft carrier for a period 
of approximately one year during service incident to his work 
as a communications operator on Admiral's staff has led to 
PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes first that the veteran was informed in letters dated 
March 2003 and May 2003 that to establish entitlement for 
service connected compensation benefits, the evidence must 
show:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service or an event in service causing 
injury or disease.

2.  You have a current physical or mental 
disability.  Medical evidence, including a VA 
examination will show this.  Otherwise, we can use 
statements from you or others that show you have 
persistent or recurrent symptoms of a disability.

The letter explained in detail that the third element 
required to substantiate a claim was proof of a nexus between 
the veteran's current disability and an injury, disease, or 
event in military service.  (See the VCAA letters, March 
2003, page 7; May 2003, page 5). 

The veteran was also informed of VA's duty to assist him in 
the development of his claim.  In both letters the veteran 
was advised that VA would obtain all evidence kept by VA and 
any other Federal agency, including VA facilities and service 
medical records, and that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency.  The May 2003 VCAA letter 
specifically informed the veteran that VA had received a form 
signed by the veteran for treatment records held by a private 
hospital, and that VA was taking steps to obtain them.  
Finally, the May 2003 letter told the veteran that "[y]ou 
must give us enough information about your records so that we 
can request them from the person or agency that has them . . 
. It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  See page 4.

Moreover, the veteran was informed in both letters that VA 
would assist him in substantiating his claim by providing a 
medical examination or getting a medical opinion if it were 
necessary.  In addition, the March 2003 letter asked the 
veteran to "send us any medical reports you have," in 
compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because service 
connection is comprised of five elements, the Court further 
held that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1), veteran status, is not in dispute.  
Moreover, elements 
(4) and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on elements (2), evidence 
of a current disability, and (3), a connection between the 
veteran's service and the disability.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to these crucial elements. 

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, thus denying the claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Last, the veteran is represented by a representative who is 
aware of what is required of the veteran and of VA.  This 
reliance on the representative leads the Board to conclude 
that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
service medical records.  The veteran has identified no 
additional information that should be obtained.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, the Board finds that 
such an examination is not necessary.

As will be discussed in greater detail below, the veteran has 
presented no competent  medical evidence that he has PTSD, or 
any other psychiatric disability for that matter.  In 
addition, he has not presented any evidence which would lead 
the Board to believe that his claimed stressors could be 
verified. 

The veteran and his representative urge the Board to remand 
the claim so that the veteran can be evaluated by VA medical 
staff to develop medical evidence of a current disability.  
However, VA is under no obligation to schedule an examination 
to determine whether a disease exits when the veteran has not 
submitted any medical evidence of the claimed disease.  See 
38 U.S.C.A. § 5107 (West 2002); see also Wells v. Prinicipi, 
326 F.3d 1382 (Fed.Cir. 2003) [where claimant was advised of 
the need to submit competent medical evidence suggestive of a 
linkage between his active service and the claimed disability 
and failed to do so, VA had no obligation to provide a VA 
medical examination under 38 U.S.C.A. § 5103A(d), because 
there was no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."].   See also Counts v. Brown, 6 
Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].

In this case, as is more fully discussed below, the record 
does not contain "competent evidence that the claimant has a 
current disability or recurrent symptoms of disability" as 
required by 38 U.S.C.A. § 5103A(d)(2)(A).  In the March 2003 
VCAA letter, the veteran was requested to send "any medical 
reports you have," regarding PTSD.  None were submitted, 
despite the veteran having ample opportunity to develop the 
record.  As a person without medical training, the veteran 
himself is not competent to comment on matters requiring 
medical expertise, such as the conclusion that he in fact has 
PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  


The Board is aware that the Court has held that in situations 
in which there is competent evidence of a current disability 
and evidence indicating an association between the claimant's 
disability and his active service, VA is to obtain a medical 
opinion as to whether there is a nexus between that 
disability and service under 38 U.S.C.A. § 5103A.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  As explained 
in detail elsewhere in this decision, in this case the Board 
finds that there is no competent evidence of a current 
disability or of a stressor.  Thus, the guidance provided in 
Charles has no application to the facts presented in this 
claim.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  As indicated in the introduction, the 
veteran requested but chose not to appear at a local hearing 
at the RO in September 2005.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
conformance with DSM IV, section 309.81; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2005).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2005);  Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Analysis

The veteran seeks entitlement for post-traumatic stress 
disorder.  He contends that exposure to stress and noise 
incident to his service aboard an aircraft carrier has led to 
PTSD.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The Hickson analysis is supplemented by 
the requirements of 38 C.F.R. § 3.304(f), which parallels the 
three Hickson elements.  The Board will address each of these 
elements in turn.  

With regard to the first Hickson element, there is absolutely 
no evidence in the record that the veteran suffers from a 
current psychiatric disability, to include PTSD.  The veteran 
has not described any symptoms which can be interpreted as 
being related to a mental disorder, nor has the veteran said 
that he has sought psychiatric treatment.  There is no 
statement from any medical professional regarding the mental 
health of the veteran.  There is no medical evidence of any 
kind from any source to indicate that the veteran suffers 
from a current disability.  The Board finds that, based on 
the entire record, there is no evidence of the first Hickson 
element.  The veteran's claim fails on this basis alone.

Regarding the second Hickson element, in-service disease or 
injury, there is nothing in the veteran's service medical 
records that indicate he suffered from a mental disorder, or 
that he ever sought treatment for such a disorder during 
service.  

Turning to the question of in-service injury, the injury 
contended by the veteran appears to be some sort of psychic 
trauma due to his service aboard an aircraft carrier.  In 
particular, he indicates that the aircraft carrier was noisy 
and that his duties caused him stress. 

The veteran does not contend that he is a veteran of combat 
or that he was a POW. 
Under such circumstances, § 3.304(f) requires credible 
supporting evidence that the veteran was exposed to an in-
service stressor.  

The evidence in the record are the statements of the veteran 
and documents that show that the veteran served aboard 
aircraft carriers.  In describing the cause of his claimed 
disease, the veteran stated that he was ". . . working under 
extremely stressful conditions due to flight operation noise 
in our workspace . . ."  

DSM IV, section 309.81A, defines a person who suffers from 
Posttraumatic Stress Disorder as one who: [h]as been exposed 
to a traumatic event in which both of the following were 
present:

(1)  the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat in the physical integrity of self or others

(2)  the person's response involved intense fear, 
helplessness, or horror.

The veteran's alleged stressors, which amount to nothing more 
than routine duty aboard an aircraft carrier, cannot be 
considered to be PTSD stressors.
More importantly, the veteran's service record does not 
contain any evidence, and neither has the veteran submitted 
any evidence, that while in service, he "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat in the physical integrity of self or others," to any 
extent.  See DSM IV, section 309.81A(1).  Nor does the record 
show or has the veteran described any response he had to the 
loud noise as one that evoked "intense fear, helplessness, 
or horror," as required by the DSM.  See DSM IV, section 
309.81A(2).  

Based on an evaluation of the entire record, the Board has no 
reason to believe that the veteran suffered a traumatic event 
while in service.  Indeed, his military records merely show 
that he was stationed on board three aircraft carriers for a 
period of about one year on high seas off the coast of 
Vietnam.  The veteran does not claim that he was ever 
personally exposed to enemy action, nor even that he was in 
the immediate vicinity of enemy action.  Instead, the facts 
reveal that he served in a space below weather decks, and 
endured conditions no different from the several thousand 
other sailors on board, and particularly no different from 
those other personnel assigned to an Admiral's communications 
staff.  

In addition to the noise of the ship's catapult, the veteran 
offers as a stressor that he was petty officer-in-charge of 
details to burn classified information in the ship's 
incinerator, but leaves it to imagination as to how those 
events were in any way stressful ones.  

The Board finds that there is no evidence of any undue stress 
on the veteran during service.  There is no evidence of 
personal assault, confinement in the brig, or any other non-
combat event normally considered to be a PTSD stressor.  In 
short, no in-service injury, physical or psychic, is 
objectively demonstrated.  Put another way, the veteran's 
recollections of what appears to be routine duty aboard an 
aircraft carrier do not suffice as a valid stressor.    

With respect to the matter of corroboration of stressors, as 
explained immediately above there are no stressors to 
corroborate.  The veteran's statements that he served aboard 
a noisy aircraft carrier and performed routine, non-hazardous 
duty are readily corroborated; however, such are not 
stressors. 

In short, the veteran's statements do not equate to an in-
service injury for purposes of service connection for PTSD.  
Element (2) is also not met, and the veteran's claim fails on 
that additional basis. 

With respect to element (3), medical nexus, in the absence of 
any medical records pertaining to PTSD obviously none exists.  
That element, too, has not been met.

In conclusion, for reasons and bases explained above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTDSD.  The benefit sought on appeal is 
denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


